Citation Nr: 1621086	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for coronary artery disease, status post myocardial infarction and stenting.


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record reflects that the Veteran most recently requested to be scheduled for a hearing before the Board in October 2015 but in correspondence submitted to VA in December 2015 he withdrew his request for a Board hearing and requested that his case be forwarded to the Board for a decision.  

The Board also recognizes that the Veteran is unrepresented.  The Veteran was initially represented by private attorney, Matthew D. Hill, Esq.  In April 2014, prior to certification of the appeal, the private attorney notified VA that representation was withdrawn, and that the Veteran was notified of the withdrawal via email.  See 38 C.F.R. § 20.608 (a) (2015). 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds additional development is required before the Veteran's claim is decided.  The Veteran indicated that the VA examinations of record do not accurately reflect the severity of his coronary artery disease.  Specifically, he asserted that the examiners provided incorrect estimations of his METS level, and that his physical activities were more limited than reflected in the examination reports.     

The Veteran is assigned a 60 percent rating for his coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  A rating of 60 percent is assigned when there is more than one episode of congestive heart failure within the past year; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran underwent a VA examination in June 2011.  The examiner found that continuous medication was required and that there was no evidence of cardiac hypertrophy or dilation.  The examiner noted that left ventricular ejection fraction (LVEF) was not of record, but that LVEF testing was not required because the available medical information sufficiently reflected the severity of the Veteran's cardiovascular disability.  The Veteran did not have congestive heart failure.  Without conducting a laboratory determination of METs by exercise testing, the examiner determined that the Veteran reported symptoms of dyspnea and fatigue at greater than five METs but less than seven METs.  The examiner indicated that a physical examination of the Veteran was not conducted because the examination was conducted by phone, and that an exercise stress test was not indicated because METs were easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  To support his estimation, the examiner stated that the Veteran walked four miles in 60 minutes three times a week, and lifted 30 pounds with 20 repetitions and two by four sets.  The examiner further stated that the VA records were reviewed, but not the entire claims file.  

The Veteran underwent another VA examination in February 2012.  The examiner noted that continuous medication was required and that there was no evidence of cardiac hypertrophy or dilation.  The Veteran did not have congestive heart failure.  LVEF testing was not of record, but LVEF testing was not required because the available medical information sufficiently reflected the severity of the Veteran's cardiovascular disability.  The examiner did not conduct a laboratory determination of METs by exercise testing, but determined that the Veteran experienced dyspnea at greater than five METs but less than seven METs.  According to the examiner, a laboratory determination of METs by exercise testing was medically contraindicated because the Veteran would have to stop taking Metoprolol, a beta blocker, in order to conduct a stress test, which was potentially dangerous to his health.  Furthermore, METs were easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  The examiner noted that a review of the claims file was not requested and that most of the private medical records were unavailable.  The examiner stated that VA treatment records were reviewed.  

The Veteran submitted a July 2012 Independent Medical Evaluation completed by D.T., M.D.  Dr. T. explained the Veteran's medical history as it related to his cardiac condition.  He noted that the Veteran was treated with drug-eluting stents in March 2011 and August 2011, and that his LVEF ranged from 30 to 40 percent between March 2011 and December 2011.  The physician noted that the Veteran experienced angina two to three times a day, which lasted between 15 minutes and eight hours, and was usually relieved with rest.  The Veteran reported shortness of breath, fatigue, and occasionally associated angina with walking greater than 50 to 100 yards, bending, carrying greater than 20 pounds, sweeping, and vacuuming.  Dr. T. concluded that based on the medical records, the Veteran's history, and a physical, the Veteran was New York Classification III with a functional capacity of one to three METs.  Dr. T. further explained that his opinion was higher than the at least as likely as not standard.  Dr. T. stated that the material he reviewed was more than adequate to render the opinion.

The Veteran submitted a July 2013 report from M.A., M.D. which shows the Veteran underwent a nuclear stress test.  The report shows that the Veteran's beta blocker medication was withheld.  Testing revealed the Veteran's functional capacity was average, with a METs level of 10.1.  The examiner noted that the Veteran experienced no clinical chest pain during the procedure.  LVEF was between 35 and 39 percent and there was severe dyskinesis.  The impression was a normal clinical response to exercise stress with no chest pain during the procedure.  

Private treatment records from Citrus Memorial Health System shows that the Veteran underwent a right femoral artery access, left coronary angiography, right coronary angiography, and left heart catheterization with ventriculography in July 2014.  The Veteran had chest pain consistent with angina equivalent.  The estimated LVEF was 40 percent by visual assessment.  

At the outset, the Board notes that the VA examiners did not review the claim file, to include the private treatment records.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the evidence of record shows that the Veteran underwent multiple cardiac procedures in July 2014, which indicate that the Veteran's coronary artery disease may have worsened since the last VA examination conducted in February 2012, over four years ago.  Where the evidence indicates that a disability has worsened since a veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Furthermore, a review of the competent medical evidence of record reveals conflicting assessments of the Veteran's functional capacity as expressed in METs.  In this regard, medical professionals have indicated that the Veteran's METs level was one to three, five to seven, or 10.1.  Accordingly, as the evidence of record indicates possible worsening of the disorder since the last VA examination over four years ago, in addition to conflicting medical findings, the Board finds that a new VA examination is necessary to determine the severity of the Veteran's coronary artery disease and to reconcile the conflicting evidence regarding his METs level.

Furthermore, the Veteran asserted that his treatment records from the St. Petersburg VA Medical Center (VAMC) were not made available to the VA examiners.  As such, all outstanding VA treatment records must be obtained, to include VA treatment records from the VAMC in St. Petersburg, Florida.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include all private treatment notes and tests performed by his treating cardiologist, Dr. A. at the Heart Associates, and from Citrus Memorial Health System, as well as all outstanding VA treatment records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the current degree of severity of his coronary artery disease.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner must report whether there is current evidence of congestive heart failure.  The examiner also must address at what level of METs the veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If an exercise test cannot be done for medical reasons, that fact must be documented on the examination report, and the examiner's estimation of the level of activity, an interview-based METs test, expressed in METs and supported by examples of specific activities, that result in cardiac symptoms, is acceptable.  The examiner must state whether there is evidence of left ventricular dysfunction, and report the Veteran's current ejection fraction.  Evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray must be reported.  The examiner must also discuss the following: 

(a) the July 2012 Independent Medical Evaluation prepared by Dr. T., to include the estimation of one to three METs;  

(b) the Veteran's lay statements of record concerning his physical activities;  

(c) the July 2013 nuclear stress test completed by Dr. A. at the Heart Associates, to include the finding of 10.1 METs; and   

(d) the July 2014 private treatment record from Citrus Memorial Hospital showing additional cardiac procedures.  

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




